           Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

EUGENE DESHANE MITCHELL,                    Case No. 9:19-cv-00067-DLC
SHAYLEEN MEUCHELL, on their
own behalf and as next friend of B.M.,
                                            RULE 26(f) CONFERENCE RE-
                    Plaintiffs,             PORT & JOINT DISCOVERY
                                            PLAN
      v.

FIRST CALL BAIL AND SURETY,
INC.; ALLEGHENY CASUALTY
COMPANY; INTERNATIONAL FI-
DELITY INSURANCE COMPANY;
THE MONTANA CIVIL ASSIS-
TANCE GROUP; MICHAEL
RATZBURG; VAN NESS BAKER;
and JASON HAACK,

                    Defendants.
           Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 2 of 8




      1.       Counsel for Plaintiffs met and conferred with counsel for defendants

First Call Bail & Surety, Inc., Allegheny Casualty Insurance Company, Interna-

tional Fidelity Insurance Company, and Michael Ratzberg (“Appearing Defend-

ants”) on Tuesday, October 29, 2019. In this report, the term “parties” refers to

Plaintiffs and the Appearing Defendants. Defendants The Montana Civil Assis-

tance Group (MCAG) and Van Ness Baker have been personally served but have

not appeared in this action. Plaintiffs sent by FedEx a copy of the Court’s Prelimi-

nary Pretrial Conference Order (Doc. 60) to MCAG and Mr. Baker. Defendant Ja-

son Haack was served by the Clerk of Court but has not appeared. Plaintiffs mailed

a copy of the Court’s Preliminary Pretrial Conference Order to Mr. Haack at his

last known address in Columbia.

2.    Agreed Proposed Schedule

Event                                                    Deadline
Rule 26 Initial Disclosures                              November 14, 2019

Preliminary Pretrial Conference                          November 21, 2019

Disclosure of all liability experts and Plaintiffs’ dam- January 22, 2021
ages experts

Disclosure of Defendants’ damages experts (30 days       February 22, 2021
after Plaintiffs’ disclosure)

Discovery cut-off (60 days after Defendants’ damag-      April 23, 2021
es expert disclosure)



                                         -1-
        Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 3 of 8



3.    Discovery Plan under Rule 26(f)(3)

      A.     Initial Disclosures

      The parties propose no changes to the initial disclosure requirements under

Rule 26. Initial disclosures will be made on November 14, 2019.

      B.     Subjects, timing, and potential phasing of discovery

      The subjects on which discovery may be needed include: (1) the relationship

between and among all Defendants; (2) the identities and experiences of people

who had bail contracts with any defendant and who were arrested by recovery

agents, though the permissible scope of that inquiry is uncertain; (3) communica-

tions between and among Defendants regarding Plaintiffs; (4) Defendants’ policies

and procedures relating to use of bail contracts and recovery agents, though the

permissible scope of that inquiry is uncertain; (5) the role of each Defendant in the

process of issuing a bail bond and arresting a person subject to a bail contract,

though the permissible scope of that inquiry is uncertain; (6) the practice of bounty

hunting in general, though the permissible scope of that inquiry is uncertain; (7) all

facts relating to the Montana Civil Assistance Recovery Group’s arrest of Plaintiff

Mitchell on April 23, 2017; (8) the nature and extent of Plaintiffs’ injuries and any

damages; (9) the facts and circumstances underlying Plaintiff’ failure to appear on

bond in this and other matters; (10) Plaintiffs’ prior experience with the courts and

familiarity with the commercial bail bond industry; (11) Plaintiffs’ communica-



                                         -2-
           Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 4 of 8



tions and interactions with other bondsmen, parties, and third parties related to this

and other criminal and civil suits; and (12) communications between and among

Plaintiffs regarding Defendants and the facts and allegations in this suit.

       The parties do not think discovery should be conducted in phases.

       C.      Electronically stored information.

       The parties understand their preservation obligations. Plaintiffs intend to

send preservation letters to all Defendants, including those who have not appeared.

       The parties agree to make all reasonable efforts to produce data files in Ex-

cel-compatible format. The parties agree to make all reasonable efforts to produce

any documents produced in PDF format in a manner that preserves logical page

breaks.

       D.      Privilege issues.

       The parties have identified the following issues relating to privilege that may

arise in this matter:

              Spousal privilege between Mr. Mitchell and Ms. Meuchell;

              Potential attorney-client privilege relating to individuals employed by

               Defendants who may have relevant factual information but have also

               served as counsel or in another capacity related to preparation for or in

               anticipation of litigation; and




                                           -3-
          Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 5 of 8



             Issues relating to the emotional distress injuries claimed on behalf of

              Plaintiffs, including their minor daughter, and whether one or more

              independent exams may be warranted.

      The parties do not have any current disputes regarding these matters.

      E.      Proposed changes to discovery limitations.

      The parties have agreed that each side should be permitted to take up to 15

depositions under Rule 30(a)(2) without leave of Court and consistent with Fed. R.

Civ. P. 30 and the Advisory Committee’s notes thereto and request that the Court

so order.

      F.      Other discovery related orders.

      The parties have agreed to a stipulated protective agreement that includes a

clawback provision under Federal Rule of Evidence 502. In response to the Court’s

order regarding the proposed protective order (Doc. 63), the parties believe their

stipulated agreement is sufficient to protect their legal interests and do not plan to

renew their request for entry of an order adopting their agreement.

4.    Additional topics under Rule 26(f)(2)

      The parties have exchanged initial settlement offers but have reached no

agreement to resolve the case. Should it become appropriate to do so, the parties

will engage in private mediation.




                                         -4-
          Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 6 of 8



  Dated: November 14, 2019.       Respectfully submitted

TERRELL MARSHALL                           CROWLEY FLECK PLLP
 LAW GROUP, PLLC

By: /s/ Toby J. Marshall, Pro Hac Vice     By: /s/ Matthew A. Baldassin
  Toby J. Marshall (lead counsel), PHV       Matthew A. Baldassin
  Blythe H. Chandler, Pro Hac Vice           Jeffrey R. Kuchel
  936 North 34th Street, Suite 300           P.O. Box 7099
  Seattle, Washington, 98103                 Missoula, Montana 59807-7099
  Telephone: (206) 816-6603                  Telephone: (406) 523-3600
  Email: tmarshall@terrellmarshall.com       Facsimile: (406) 523-3636
  Email: bchandler@terrellmarshall.com       Email: mbaldassin@crowleyfleck.com
                                             Email: jkuchel@crowleyfleck.com
AMERICAN CIVIL LIBERTIES
 UNION OF MONTANA                          Attorneys for Defendants Allegheny Casualty
                                           Company, International Fidelity Insurance
By: /s/ Alex Rate                          Company, First Call Bail and Surety, Inc.,
  Alex Rate                                and Michael Ratzburg
  P.O. Box 1968
  Missoula, Montana 59806
  Telephone: (406) 204-0287
  Email: ratea@aclumontana.org

  Andrea Rose Woods, Pro Hac Vice
  AMERICAN CIVIL LIBERTIES
    UNION FOUNDATION
  Criminal Law Reform Project
  125 Broad Street, 18th Floor
  New York, New York 10004
  Telephone: (212) 549-2528
  Email: awoods@aclu.org




                                         -5-
           Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 7 of 8



   Bryan Charles Tipp
   Sarah M. Lockwood
   TIPP COBURN & ASSOCIATES, PC
   2200 Brooks Street
   P.O. Box 3778
   Missoula, Montana 59806-3778
   Telephone: (406) 549-5186
   Email: bryan@tcsattorneys.com
   Email: sarah@tcsattorneys.com
   Email: nicole@tcsattorneys.com

Attorneys for Plaintiffs




                                       -6-
        Case 9:19-cv-00067-DLC Document 73 Filed 11/14/19 Page 8 of 8



                          CERTIFICATE OF SERVICE

      I, Toby J. Marshall, hereby certify that on November 14, 2019, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

             Matthew A. Baldassin
             Jeffrey R. Kuchel
             CROWLEY FLECK PLLP
             P.O. Box 7099
             Missoula, Montana 59807-7099
             Telephone: (406) 523-3600
             Facsimile: (406) 523-3636
             Email: mbaldassin@crowleyfleck.com
             Email: jkuchel@crowleyfleck.com

             Attorneys for Defendants Allegheny Casualty Company,
             International Fidelity Insurance Company, First Call Bail and
             Surety, Inc., and Michael Ratzburg

             No appearances have been entered in this case on behalf of
             Defendants Baker, Haack, or MCAG.


Dated: November 14, 2019.              TERRELL MARSHALL LAW
                                        GROUP PLLC

                                       By: /s/ Toby J. Marshall, Pro hac Vice
                                         Toby J. Marshall, Admitted Pro Hac Vice
                                         936 North 34th Street, Suite 300
                                         Seattle, Washington, 98103
                                         Telephone: (206) 816-6603
                                         Email: tmarshall@terrellmarshall.com

                                       Attorneys for Plaintiffs




                                        -7-
